Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141147(35)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  CARLTON LAMONT BROWN,                                                                                    Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 141147
                                                                    COA: 296305
  DEPARTMENT OF CORRECTIONS,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 26,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
         d0131                                                                 Clerk